TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00224-CV




Mark McCandless, Joe Petrocelli, and Powell Lane Plaza Partnership, Appellants

v.

Metal Building Components, L.P., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN401001, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        The parties have notified us that they have reached a mediated settlement agreement,
one of the terms of which was to dismiss this appeal.  Accordingly, we dismiss the appeal according
to the parties’ agreement.  See Tex. R. App. P. 42.1.
 
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Agreed Motion

Filed:   April 12, 2006